Case:18-05362-jvvb Doc #:10-1 Filed: 01/16/19 Page 1 of 3

UN|TED STATES BANKRUPTCY COURT
WESTERN D|STR|CT OF M|CH|GAN
SOUTHERN DIV|S|ON

fn re:
616 LOFTS, LLC, Case No. 18-05362-jwb
820 |Vionroe Avenue Chapter 7 filed 12/31/18
Grand Rapids, N|| 49503 Honorab|e James \N. Boyd

E|N#XX-XXXXXXX

Debtor.
l

_ERTIF|CATE OF SERV|CE
Gwendolyn G. Hancock, hereby certifies that on the 16th day of January, 2019, she did
serve a true and correct copy of the Notice of Rescheduled First Meeting of Creditors

(February 12, 2019 at 3:00 p.m.), via first-class mai|, with postage thereon being fully prepaid,

upon the parties listed on the attached Court |V|atrix.

lsi Gwendo|vn G. Hancock
Gwendo|yn G. Hancock

100601.011519.RENoticeAdj341POS

CaSe:lS-OBSGZ-jwb DOC#ZlO-l Filed: 01/16/19

Label Matrix for local noticing
0646-1

Case 18-05362-jwh

Nestern District of Michigan
Grand Rapida

lied Jan 16 11:13:10 ES'E 2019

Clerk of the Court

Kent County Circuit Cou:t
100 Ottawa Avenue NW
Suite 2400

Grand Rapids MI 49503-2703

EPS

cfc Robert P. Cooper, an.
333 Bridge Street, NW
Suite 1120

Grand Rapids, MI 49504-5356

Inte:nal Revenue Service
Centralizsd Insolvenoy Unit
130 Box 7346

Philadelphia, PA 19101-7346

James Cook
6145 Sagamore Lane
Kalamazoo MI 49004-8603

Michigan Dept of Treaiury
Bankruptcy - Claims Unit
PO Box 30168

lansing MI 48909-7663

Jeff lt. Moyer
PO Ec\x 337
Grandville, MI 49468-033'1

Rhoaclea McKee

James L Schippe:

55 Campau Avenue bill

Suite 300

Grand Rapida 141 49503-2642

UNITED STATES TRUSTEE

TB.`E LEDYAP.D BUILDING, 2ND E‘LOOR
125 OTTAWA NW, SUITE 200R
GRAND RA.PIDS, MI 49503-2837

   

Robe:t F. Wa:dro

300 Ott w Avenue, N.W., Ste 150
Gry£pids, ill 49503-2300

616 aoinrues, LLc

mo stockton on st

#1

ama napids m 49512-4103

David & Wierenga FC

39 Honroe Avenue Ni'i

Suite 1210

ATTN Jeshua 'l'. Lauka
Grand Hapida MI 49503-26'1‘0

mn, LLc

4330 women oan sit
sorts 1

srand napida MI 49512-4108

[p) INTERNAL H.EVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-'.'346

Jeff:ey L. Baker Trust
Jeffrey L Baker Trustee
4300 Brockton Dr SE

Ste 1

Grancl Rapids MI 49512-4108

Michigan Dept. of Treasury
Tax Collection Enforcement
Ba.nkruptcy Seotion
Treasury Building

Lansing, MI 48922-0001

bierman H. Leslie
1635 »iBrd St., S
Suit.e 305

Fargo ND 50103-3579

SECURITIES & EXCHANGE COMM
BANKRUPTCY SECTION

175 i'i. JACKSON BLVD.

SUITE 900

CHICAGO, IL 60604-2815

US Attorney’s Office
Western District cf Michigan
Bank:uptcy Section

PO Box 208

Grand Rapids MI 49501-0208

Page 2 of 3

616 Lofi:s, LLC
820 Monroe Avenue
Grand Rapids, MI 49503-1440

Donald R Visser

2840 tdth St., SE
*150

Grand Rapids MI 49512

First Companies

blatt Sink 000

829 Monroe

Grand Rapids MI 19503

Internal Revenue Service
Insolvency Unit

PO Box 7346

Philadelphia PA 19101-1346

MI DEPT OF TREASUR‘Z
COLLECTION DIVISION/BANKRUPTCY
PO BOX 30150

LANSING, MI 40909-'?668

(p]STATE OE' HICHIGAN UNEMPLOY!\ENT INSURANCE
.`FtTTN BANKRUPTCY UNIT

3024 ii GRAND BLVD

SUITE 12-100

DETROIT MI 48202-6024

Office of the U.S. 'l'rustee
The Ledyard Bldg 2nd Floor
125 Ottawa Ave., NW, Ste 2003
Grand Rapids MI 43503-2865

Denise D. Twinn

ilardrop & W op, P.C.

300 Ot a Avenue, NW

Su' 150

Gra.nd Rapids, MI 49503-2308

violet Rough

c/o David Hough

2250 Crosscreek Dr
Tuscaloosa AL 35404-6819

Case:18-05362-jvvb Doc #:10-1 Filed: 01/16/19 Page 3 of 3

The preferred mailing address (p] above has been substituted for the following entity/entities as ao specified
by said entity/entities in a ttotice cf Address filed pursuant to 11 U.S.C. 342{£) and Fed.R.Bank.P. 2002 (gi it).

Internal Revenue Service Michigan Unemployment Insurance Agency
3251 N. Evergreen Drive, NE 3024 iiest Grand Blvd.

Insolvency Group 4, Stop 93 Tax Office, Suite 12-300

Grand Rapids MI 43525 Detroit, MI 48202

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) addresa.

(d]United Statea Truatee End of Label Matrix
'Ehe Ledyard Building, 2nd Flocr Hailable recipients 27
125 Ottawa NW, Suite 200R Bypassed recipients 1

Grand Rapids, MI 49503-283'.| Total 28

